    Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION NO. 20-517
         Plaintiff                        *
                                          *
VERSUS                                    *     JUDGE MILAZZO
                                          *
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *
PARISH, DANNY CULPEPER. AND               *     JURY DEMAND
KEITH CANIZARO                            *
            Defendants                    *
******************************************************************************

                             MEMORANDUM IN SUPORT OF
                            MOTION TO COMPEL DISCOVERY

MAY IT PLEASE THE COURT:

        NOW COME, through undersigned counsel, Defendants, St. Tammany Parish Sheriff

Randy Smith, Danny Culpeper and Keith Canizaro, who respectfully submit this memorandum in

support of their Motion to Compel Discovery.

                                        BACKGROUND

       Plaintiff filed the instant action on February 13, 2020 in which Plaintiff alleges violations

of his civil rights under the laws of the United States and Louisiana. (R. Doc. 1). The facts of this

case start with the death of Nanette Krentel on July 14, 2017 in St. Tammany Parish. Shortly

thereafter, the St Tammany Parish Sheriff’s Office began an investigation into Ms. Krentel’s death.

(R. Doc. 1, ¶ 13). During the course of that investigation, Plaintiff Jerry Rogers, Jr. created an

anonymous email account and began sending emails to Kim Watson, the sister of the murder

victim, Nanette Krentel. (R. Doc. 1, ¶ 15). At some point during their investigation, the St.


                                            Page 1 of 11
     Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 2 of 11




Tammany Parish Sheriff’s Office was made aware of these emails by a member of Ms. Krentel’s

family and started investigating the source of the emails. (R. Doc. 1, ¶ 17). On September 16, 2019

after having become aware that Plaintiff Jerry Rogers, Jr. was the source of the emails, Defendant

Sergeant Keith Canizaro requested an arrest warrant for Plaintiff Jerry Rogers, Jr. for the charge

of Defamation, La. R.S. 14:47, which was signed by a judge on the same day. (R. Doc. 1, ¶ 21).

Later that day Plaintiff was arrested by the St. Tammany Parish Sheriff’s Office. (R. Doc. 1, ¶ 24).

Plaintiff’s complaint alleges harm and violations of his civil rights as a result of his arrest.

        Defendants propounded discovery requests to Plaintiff on November 9, 2020, and on

December 9, 2020, Plaintiff responded.1 As a result of the deficiencies in Plaintiff’s responses,

Defendants sent Plaintiff’s counsel correspondence requesting a meeting on January 4, 2021

pursuant to Rule 37 to discuss Plaintiff’s responses.2 Specifically, Defendants noted deficiencies

in Answers to Interrogatory Nos. 1, 2, 5, 6, 9, 11, 13, 14, 15 and 16, deficiencies in Responses to

Requests for Production Nos. 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17 and 18, and deficiencies

in Responses to Requests for Admissions Nos. 1 and 2. On January 12, 2021, Plaintiff submitted

supplemental responses to Defendants’ discovery requests.3 Defendants aver that while the

supplemental responses addressed the concerns in Answer Interrogatory No. 13 as well as in

subparts of other requests, they are still deficient with regards to the remaining discovery requests.

                                     LAW AND ARGUMENT

        Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B), a party may move the court for

an “order compelling an answer, designation, production, or inspection” if a party “fails to

answer an interrogatory” or “fails to produce documents.” Determining the scope of discovery



1
  See Exhibit A.
2
  See Exhibit C.
3
  See Exhibit B.

                                             Page 2 of 11
        Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 3 of 11




is subject to an abuse of discretion standard, as trial courts have “wide discretion in determining

the scope and effect of discovery[.]”4 The scope of discovery permits a party to request

           discovery regarding any nonprivileged matter that is relevant to any party’s claim
           or defense and proportional to the needs of the case, considering the importance
           of the issues at stake in the action, the amount in controversy, the parties’ relative
           access to relevant information, the parties’ resources, the importance of the
           discovery in resolving the issues, and whether the burden or expense of the
           proposed discovery outweighs its likely benefit…5

      A. Plaintiff has not made valid objections or full and complete answers to Defendants’
         interrogatories

           In Interrogatory No. 1, Defendants request Plaintiff’s date of birth, his present and past

home addresses for the past ten years and his telephone number. Plaintiff’s Answer to Interrogatory

No. 1 is incomplete. In it, Plaintiff fails to provide a social security number, his prior addresses

and his marital status. Defendant avers that this is basic background information that is routinely

requested of all plaintiffs in civil litigation.

           In Interrogatory No. 2, Defendants request Plaintiff’s entire educational background and

specifically request the name of the institution(s) attended, the address(es), the year(s) attended,

the date(s) of graduation (if applicable), and the degree or certificate awarded upon completion.

Plaintiff answers that he has a Bachelor of Arts in Criminal Justice and objected to the rest of the

interrogatory. This is again a basic background question, and Defendants aver that Plaintiff’s

objection is without merit.

           In Interrogatory No. 5, Defendants request prior instances of discipline or reprimand by an

employer. In response, Plaintiff objected, however Defendants request this information for general

background purposes and for potential impeachment.




4
    JP Morgan Chase Bank, N.A. v. Datatreasury Corp., 936 F.3d 251, 255 (5th Cir. 2019).
5
    Fed. R. Civ. P. 26(b)(1).

                                                   Page 3 of 11
    Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 4 of 11




       In Interrogatory No. 6, Defendants request that Plaintiff state his injuries and/or damages.

Plaintiff answers that he has suffered economic damages but declines to give a dollar amount.

Defendants aver that this answer is vague and therefore request that Plaintiff give a full and

complete answer.

       In Interrogatory No. 9, Defendants request information about any past litigation that

Plaintiff has been involved in. Plaintiff lists one matter but fails to certify that that one claim

represents a complete listing of his past litigation. Defendants request that Plaintiff certify under

Rule 27(g) that he has made a reasonable inquiry into this matter.

       In Interrogatory No. 11, Defendants request a list of all people, including but not limited

to experts, that were contacted, interviewed and/or consulted by Plaintiff or anyone acting on his

behalf, including the date(s) of the interview(s) and the addresses and phone numbers of the

person(s) interviewed. In response, Plaintiff objected and provided the names and dates of

interviews for non-attorneys. Defendants aver that the identities and contact information of the

people that Plaintiff consulted, expert and lay, are not protected, and that any objection to providing

their identities and contact information is not valid. Under Rule 26(b)(4)(D), only the facts and

opinions of experts employed for trial preparation are protected from disclosure. Defendants

request that Plaintiff withdraw his objections and fully answer the interrogatory.

       In Interrogatory No. 14, Defendants request the name and address of every healthcare

provider from whom Plaintiff received treatment, physical or mental, for the injuries sustained as

a result of his alleged injury in this matter. In his supplemental response, Plaintiff provided only a

list of mental healthcare providers and has failed to provide any healthcare providers for physical

injuries. Defendants aver that this information is discoverable and request that Plaintiff either




                                             Page 4 of 11
     Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 5 of 11




provide a list of healthcare providers who treated him for physical injuries or certify under Rule

27(g) that he has no such records.

        In Interrogatory No. 15, Defendants request the name and address of healthcare providers

from the prior ten years. In response, Plaintiff objected. Defendants request this information to

give context to the information requested in Interrogatory No. 14 and aver that it is discoverable.

        In Interrogatory No. 16, Defendants request the name of any State or Federal investigative

agency that interviewed Plaintiff, including the names of anyone present during the interview and

the substance of the questions. Defendants aver that information about other investigations into

the same matter is discoverable. In response, Plaintiff objected, and subject to his objection, he

gave information about two interviews. Defendants request that Plaintiff withdraw his objection,

fully answer the interrogatory and certify under Rule 27(g) that he has made a reasonable inquiry

into this matter.

    B. Plaintiff has not made valid objections or full and complete answers to Defendants’
       requests for production

    In Request for Production No. 1, Defendants request that Plaintiff sign the provided HIPAA

compliant authorization. In response, Plaintiff objected and in his supplemental response, provided

a revised and executed HIPAA authorization. Defendants aver that this request is directly related

to Interrogatory Nos. 14 and 15 and request that Plaintiff executed the HIPAA authorization that

Defendants provided.

        In Request for Production No. 2, Defendants request that Plaintiff sign the provided

employment records authorization. Defendants aver that this request is directly related to

Interrogatory No. 5.

        In Request for Production No. 3, Defendants request medical records, invoices, audio/video

records, prescription records, receipts, x-rays and/or any other record that is related to Plaintiff’s

                                             Page 5 of 11
     Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 6 of 11




alleged injuries to which Plaintiff objected. Defendants aver that as this request deals only with

items that are related to Plaintiff’s claimed injuries that it is therefore relevant and discoverable.

       In Request for Production No. 5, Defendants request documents which support Plaintiff’s

claims in this matter. In response Plaintiff referred to the documents that were identified in his

initial disclosures. Defendants request that Plaintiff certify under Rule 27(g) that he has made a

reasonable inquiry into this matter, and that the documents referenced in Plaintiff’s initial

disclosure represent a full answer to this request for production.

       In Request for Production No. 6, Defendants request documents that relate to the actions

and/or omissions that allegedly caused Plaintiff’s damages. In response, Plaintiff referred to

documents that are already in Defendants’ possession and his initial disclosure. Defendants request

that Plaintiff certify under Rule 27(g) that he has made a reasonable inquiry into this matter, and

that the documents referenced in Plaintiff’s initial disclosure represent a full answer to this request

for production.

       In Request for Production No. 7, Defendants request documents related to the damages that

Plaintiff is alleging in this matter. In response, Plaintiff produced some documents and answered

that he has requested additional documents to complete the response. In his supplemental response,

Plaintiff responded with additional information about Plaintiff’s losses, but provided no new

documentation. Defendants request the outstanding documents that support Plaintiff’s assertions

in his supplemental Response to Request for Production No. 7.

       In Request for Production No. 8, Defendants request copies of all witness statements

pertaining to the subject matter. In response, Plaintiff objected and provided two affidavits subject

to that objection. Defendants request that Plaintiff certify under Rule 27(g) that he has made a




                                             Page 6 of 11
     Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 7 of 11




reasonable inquiry into this matter, and that the referenced documents represent a full answer to

this request for production.

       In Request for Production No. 11, Defendants request all resumes or curricula vitae from

anyone, expert or not, that Plaintiff interviewed or consulted. In response Plaintiff objected.

Defendants aver that Rule 26(b)(4)(D) protects only facts or opinions of experts employed only

for trial preparation. The rule does not protect their identity, nor do their resumes and/or curricula

vitae show any facts or opinions. Furthermore, the request also seeks the resumes or curricula vitae

of any non-experts who are not protected under Rule 26(b)(4)(D).

       In Request for Production No. 12, Defendants request copies of any and all documents that

Plaintiff sent to any retained, interviewed and/or consulted expert in this matter. In response,

Plaintiff objected and stated that he will provide expert witness disclosures in accordance with the

rules of civil procedure. Defendants aver that this answer is not responsive, as Defendants request

documents that were sent by Plaintiff, and not documents that were sent by the experts.

       In Request for Production No. 13, Defendants request all exhibits, photographs, videos,

and/or other documentary or demonstrative evidence that Plaintiff intends to introduce or use at

trial. In response, Plaintiff objected. Defendants aver that photographs and videos are discoverable

documents, and that this answer is not responsive.

       In Request for Production No. 14, Defendants request documents and/or other evidence

that Plaintiff may have received from any other party or source. In response, Plaintiff answered

that there are no other parties in this matter. This answer is not responsive as the request also deals

with documents and/or evidence from any source, not just a party.

       In Request for Production No. 16, Defendants request any and all documents, recordings

and/or tangible things provided by Plaintiff and/or his attorney from any State or Federal



                                             Page 7 of 11
    Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 8 of 11




investigative agency regarding the allegations in the subject lawsuit. In response, Plaintiff objected

and answered that he has not received any such documents. Defendants aver that this answer is not

responsive, as Defendants request documents that Plaintiff and/or his attorney provided.

       In Request for Production No. 17, Defendants request emails, text messages and/or other

communications between Plaintiff and any current and/or prior employees of the St. Tammany

Parish Sheriff’s Office regarding the investigation into the death of Nanette Krentel. In response,

Plaintiff objected. Defendants aver that as Plaintiff was arrested for defamation regarding the

investigation into the death of Nanette Krentel, these documents are relevant.

       In Request for Production No. 18, Defendants request emails, text messages and/or other

communications between Plaintiff and any members of the family of Nanette Krentel. In response,

Plaintiff objected, citing the attorney-client privilege and work-product rule and answered subject

to that objection that the only relevant documents are those that Defendants are already in

possession of. Defendants request that Plaintiff certify under Rule 27(g) that he has made a

reasonable inquiry into this matter, and that the documents referenced by Plaintiff in Defendants’

possession represent a full answer to this request for production. Defendants further request that

any privileged items be included on the privilege log and referenced specifically.

   C. Plaintiff’s privilege objection is overbroad

   In Request for Production No. 9, Defendants request copies of any and all videos, recordings

or other statements related to this matter. In response, Plaintiff objected and referred Defendants

to a privilege log. The referenced privilege log, however, lists recordings of third parties as work-

product. Defendants aver that recordings of a third-party are not protected work-products and

request their production.




                                             Page 8 of 11
     Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 9 of 11




        The work-product rule is governed by Federal Rule of Civil Procedure 26(B)(3). “Like the

attorney-client privilege, the work product doctrine insulates a lawyers [sic] research, analysis of

legal theories, mental impressions, notes and memoranda of witnesses’ statements from opposing

counsel’s inquiries…”6 The party that is withholding documents from discovery bears the burden

to establish the work product protection.7 Plaintiff’s privilege log references four work-product

privileges, however each reference is to an mp3 or m4a recording. The log does not reference any

memoranda, notes or mental impressions. Accordingly, Defendants aver that they are not protected

and should be produced.

    D. Plaintiff’s responses to Defendants’ Requests for Admission are incomplete

        In Request for Admission No. 1, Defendants ask Plaintiff to admit that he contacted one or

more members of the family of Nanette Krentel using his U.S. government issued computer. In

response, Plaintiff answered that he does not recall if he used his U.S. government issued

computer. Defendants request that Plaintiff certify under Rule 27(g) that he has made a reasonable

inquiry into this matter, and that he answer this request fully.

        In Request for Admission No. 2, Defendants request that Plaintiff admit that some of his

communications with one or more members of the family of Nanette Krentel were via the IP

address of his U.S government issued computer. In response, Plaintiff answered that he does not

recall. Defendants request that Plaintiff certify under Rule 27(g) that he has made a reasonable

inquiry into this matter, and that he answer this request fully.




6
  Leamon v. Il on Kbr, Inc. U.S. Dist. LEXIS 157497 at *4 (W.D. Tex. 11/10/11) citing Dunn v. State Farm Fire &
Gas Co., 927 F.2d 869, 875 (5th Cir. 1991).
7
  Piatkowski v. Abdon Callais Offshore L.L.C., U.S. Dist. LEXIS 12068 at *9 (E. D. La. 8/11/00).

                                                Page 9 of 11
       Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 10 of 11




       E. Defendants request costs and reasonable attorney fees

           If a motion to compel discovery is granted, or if the discovery requests are provided after

the motion was filed, then the “court must, after giving an opportunity to be heard, require the

party… whose conduct necessitated the motion… or attorney advising that conduct, or both to pay

the movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”8

Defendants aver that Plaintiff’s above-mentioned responses and objections were not substantially

justified, and therefore the court must grant costs and reasonable attorney fees.

                                            CONCLUSION

           Accordingly, Defendants, St. Tammany Parish Sheriff Randy Smith, Danny Culpeper and

Keith Canizaro, request that this Court issue an order compelling Plaintiff to respond fully and

completely to Defendants’ discovery requests. Further, Defendants request an order requiring

Plaintiff to pay Defendants’ expenses incurred in making this motion, including attorney’s fees.

                                         Respectfully submitted,

                                         MILLING BENSON WOODWARD L.L.P.

                                                        Collings________________
                                         s/ Chadwick W. Collings ________________
                                         Chadwick W. Collings, T.A.             # 25373
                                         Henry M. Weber                         # 35374
                                         68031 Capital Trace Row
                                         Mandeville, Louisiana 70471
                                         Telephone: (985) 292-2000
                                         Facsimile:    (985) 292-2001
                                         E-mail:       ccollings@millinglaw.com
                                         Attorneys for Defendants




8
    Fed. R. Civ. P. 37(a)(5)(A).

                                              Page 10 of 11
    Case 2:20-cv-00517-JTM-DMD Document 48-1 Filed 02/09/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on February 9, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                 __s/ Chadwick W. Collings___
                                                  Collings___
                                     Chadwick W. Collings




                                           Page 11 of 11
